Name: Commission Regulation (EEC) No 2940/80 of 13 November 1980 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  foodstuff
 Date Published: nan

 Avis juridique important|31980R2940Commission Regulation (EEC) No 2940/80 of 13 November 1980 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods Official Journal L 305 , 14/11/1980 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 12 P. 0193 Greek special edition: Chapter 03 Volume 31 P. 0172 Swedish special edition: Chapter 3 Volume 12 P. 0193 Spanish special edition: Chapter 03 Volume 19 P. 0167 Portuguese special edition Chapter 03 Volume 19 P. 0167 COMMISSION REGULATION (EEC) No 2940/80 of 13 November 1980 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1917/80 (2), Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), Having regard to Council Regulation (EEC) No 591/79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (4), and in particular Article 9 thereof, Whereas Articles 4 (1) and 5 (2) of Regulation (EEC) No 591/79 provide that olive oil produced in the Community and used in the manufacture of preserved products is to qualify for the production refund plus the amount of the consumption aid valid on the day of implementation of the refund; Whereas olive oil of Community origin used in the manufacture of preserved products and bought by manufacturers in packages with a net content not exceeding five litres has qualified for the consumption aid provided for in Article 11 of Regulation 136/66/EEC ; whereas, accordingly, only olive oil produced in the Community and bought in bulk by preserves manufacturers can qualify for the amount of the production refund referred to in Articles 4 (1) and 5 (2) of Regulation (EEC) No 591/79 ; whereas Regulation (EEC) No 1963/79 (5) should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1963/79 is amended as follows: 1. In Article 1, point (a) reads as follows: "(a) the quantity of olive oil, broken down by origin and presentation, brought into the factory;" 2. The following Article 9 (a) is added: "Article 9 (a) For the purposes of calculating the amount of the refund, the provisions of the second paragraph of Article 4 (1) or of Article 5 (2) of Regulation (EEC) No 591/79 shall apply only if the olive oil used in the manufacture of preserves was produced within the Community and bought by the manufacturer in packages with a net content exceeding five litres." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 172, 30.9.1966, p. 3025/66. (2) OJ No L 186, 19.7.1980, p. 1. (3) OJ No L 331, 28.11.1978, p. 1. (4) OJ No L 78, 30.3.1979, p. 2. (5) OJ No L 227, 7.9.1979, p. 10.